DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The claims are rejected as follows:
Claims 9–16 are rejected under 35 U.S.C. 103 as being obvious over Fritzsching et al., US 2018/0050296 A1 (“Fritzsching”) in view of Cuva et al., US 2004/0047711 A1 (“Cuva”). 
Claim 9 describes a connection arrangement that fixes a lid to a filter housing of an air filter device of a motor vehicle and to a filter element via which an insertion opening in the filter housing for the filter element is closeable with the lid. The connection arrangement comprises a holding element on the filter element. The connection arrangement also comprises a locking element on the lid. 
The holding element is fixable by a contact surface for contacting the locking element protruding from the lid in a recess of the filter housing. The holding element has a latching geometry with which the holding element is latchable in the recess of the filter housing formed as a latching niche. The filter element is fixable in a latching position to the filter housing. 
The locking element is formed as a shaft having a bolt rod projecting from a first end of the shaft and having a handle part on a second end of the shaft for rotating the locking element. The shaft is guided through the lid such that the lid and the filter element in a latching position are, by the bolt rod and the contact surface formed as a ramp on the holding element. The bolt rod and the contact surface engage with one another by turning the locking element, spannable against each other.
Fritzsching discloses a connection arrangement that fixes a lid (i.e., housing cover 14) to a filter housing 13 of an air filter device (i.e., filter device 12) of a motor vehicle and to a filter Id. at Fig. 15, [0058].  The connection arrangement also comprises a locking element (i.e., projection 16) on the lid 14. Id. at Fig. 22, [0064]. 
Fritzsching also discloses that the holding element 9 is fixable by a contact surface (i.e., the surface of cutout 19) for contacting the locking element 16 protruding from the lid 14 in a recess of the filter housing 13. Id. at Fig. 15, [0064]. The holding element 9 has a latching geometry with which the holding element is latchable in the recess of the filter housing 13 formed as a latching niche (i.e., the recess next to counter locking element 25). Id. at Fig. 5, [0058]. The filter element 1 is fixable in a latching position (i.e. in locking engagement) to the filter housing 13. Id. at Figs. 5–6, [0058]. 
Additionally, Fritzsching discloses that the locking element 16 is formed as a shaft. Id. at Fig. 22, [0067]. 

    PNG
    media_image1.png
    838
    1566
    media_image1.png
    Greyscale

However, Fritzsching does not disclose that the locking element 16 has a bolt rod projecting from a first end of the shaft and having a handle part on a second end of the shaft for rotating the locking element. Fritzsching also does not disclose that the shaft is guided through the lid such that the lid and the filter element in a latching position are, by the bolt rod and the contact surface formed as a ramp on the holding element. Additionally, Fritzsching does not disclose that the bolt rod and the contact surface engage with one another by turning the locking element, spannable against each other.
In the analogous art of panel fasteners, Cuva discloses a locking element (i.e., composite stub 22) having a shaft (i.e., shank 26) has a bolt rod (i.e., stud tail 34) projecting from a first end of the shaft 26 and having a handle part (i.e., head 24) on a second end of the shaft 26. Cuva Figs. 2–3, [0020]. Cuva further discloses that the bolt rod 34 and a contact surface (i.e., internal ribs 56) formed as a ramp. Id. at Fig. 3, [0021] and [0023]. Additionally, Cuva discloses that the bolt rod 34 and the contact surface 56 engage with each other by rotation, they are spannable against each other. Id. at Fig. 2, Figs. 2–3, [0023]. Cuva also discloses that its invention is advantageous because it provides option to secure a panel to a support with a completely threadless fastener assembly, which is also simple and isolate from torsion. Id.
It is noted here that Cuva does not disclose that the head 24 rotates or that the bolt rod 34 and the contact surface 56 engage with one another by turning the locking element 22, because the rotation engagement between the blot rod 34 and the contact surface 56 is caused by the rotation of Cuva’s collar 36. Id. at Fig. 2, [0025]. However, it is well within the ambit of one of ordinary skill in the art to understand that the rotation engagement could also be achieved by turning the stub 22 as this would achieve the same result and it does not change the principle of operation, which is engagement of two parts via rotation. 

    PNG
    media_image2.png
    701
    1081
    media_image2.png
    Greyscale

Claim 10 describes a filter element comprising the holding element of the connection arrangement of claim 9. The holding element is held on a frame. The frame at least regionally surrounds a filter material of the filter element.
As discussed in claim 9, Fritzsching discloses a filter element 1 comprising the holding element 9 of the connection arrangement. Fritzsching Fig. 1, [0053]. The holding element 9 is held on a frame (i.e., support body 4). Id. at Fig. 14, [0061]. The frame 4 regionally surrounds Id. at Fig. 14, [0061]. 
Claim 11 describes the filter element of claim 10. The ramp on the holding element is formed as a three-dimensional hump.
Modified Fritzsching discloses that the ramp 56 on the holding element 9 is a three-dimensional hump. Cuva Fig. 3, [0023]. 
Claim 12 describes the filter element of claim 10. The holding element has a passage opening for guiding the locking element through. The ramp is formed on a back side of the passage opening.
Modified Fritzsching discloses that the holding element 9 has a passage opening (i.e., guide slot 52) for guiding the locking element 22 through. Cuva Fig. 2, [0024]. The ramp 56 is formed on a back side of the passage opening 56. Id. at Fig. 3. 
Claim 13 describes the filter element of claim 10. The holding element, abutting on the ramp, has an abutment for securing an end position of the bolt rod.
Modified Fritzsching discloses that the holding element 9 is abutting on the ramp 56 as claim 1 discloses that it would have been obvious to include the inner structure of Cuva’s collar 36 at cutout 19 of Fritzsching so that Cuva’s locking element 22 could engage with Fritzsching’s holding element 9. Fritzsching Figs. 21–22 and Cuva Fig. 2. Modified Fritzsching further discloses an abutment (i.e., counter rotation shoulder 64) for securing an end position of the bolt rod 34. Cuva Fig. 1, [0024]. The abutment 64 is for securing an end position of bolt rod 34 as it prevents counterrotation. Id. at [0024].  
 Claim 14 
Modified Fritzsching discloses that the holding element 9 is held by a flexible connecting bar (i.e., grip 18) to the frame 4. Fritzsching Fig. 14, [0063]–[0064]. Grip 18 is a flexible connecting bar because it can elastically deform. Id. at [0064]. 
Claim 15 describes the filter element of claim 10. The filter element has an elastic front wall is deformable from an expanded shape into a compressed shape.
Modified Fritzsching discloses an elastic front wall (i.e., grip 18) is deformable from an expanded shape into a compressed shape. Fritzsching Fig. 14, [0064]. 
Claim 16 describes the filter element of claim 10. The filter element has an actuating element, with which the latching geometry of the holding element is movable out of the latching position of the filter element into a demounting position.
Modified Fritzsching discloses an actuating element on grip 18 (i.e., see annotation), with which, the latching geometry of the holding element 9 is movable out of the latching position of the filter element into a demounting position. Fritzsching Fig. 14, [0064]. 

    PNG
    media_image3.png
    593
    861
    media_image3.png
    Greyscale

Response to Arguments
Claim Rejections - 35 USC § 112(b)
The examiner withdraws the current 35 USC § 112(b) rejection as the applicant has amended claim 10 to overcome the rejection. Applicant Rem. dated Nov. 18, 2021 (“Applicant Rem.”) p. 6. 
Claim Rejections - 35 USC § 103
The applicant traverses the ground of the current 35 USC § 103 rejection by stating that the Office Action improperly combines two incompatible embodiments of Fritzsching. Applicant Rem.  p. 6.  The applicant points out that the cover of embodiments A and B of Fritzsching do not use a cover with rods, and the construction of the locking element 9 of embodiments A and B do not have a suitable cutout to allow a fixation by rods. Id. Additionally, the applicant submits Id. Furthermore, the applicant argues that the outwardly extending shoulders do not contribute to hold the filter element in the housing as the filter element is only held in the vertical direction by the small undercut of the locking element. Id.
In response to applicant’s argument, the examiner respectfully disagrees. The examiner is interpreting Fritzsching’s various embodiments of locking element 9 and cover 14 as being interchangeable as long as they have the matching complementary parts. The rationale used to support the conclusion of obviousness here is “[S]simple substitution of one known element for another to obtain predictable results.” MPEP 2143(I)(B). The embodiment the examiner relies on is the cover 14 shown in Fig. 22 and the holding element shown in Fig. 3. The individual element of this combination is disclosed by the Fritzsching and it is well within the ambit of a person of ordinary skill in the art to select those individuals as simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2143(I)(B). Therefore, the examiner disagrees with the applicant regarding the statement that the embodiments are not combinable. 
The applicant also argues that the third embodiment C of Fritzsching only shows a very small undercut in the housing 12 to receive the very small protrusion of the locking element. Id. The Applicant concludes that embodiment A and B of Fritzsching is not analogous art and only embodiment C of Fritzsching is considered to be analogous art to the claimed invention. 
In response to this argument, the examiner would like to point out the applicant’s argument of a small undercut receiving a very small protrusion of the locking element is not supported by Fritzsching as Fritzsching is silent about the size of its locking element. 
The applicant also notes that Cuva is non-analogous art because Cuva does not disclose a filter element. Applicant Rem. p. 7. The applicant argues that Cuva does not address the problem to ensure that three parts are acting together. Id. Cuva deals with the fixation of two interacting parts (panel 14 and support 12). Id.  Cuva argues that there is its panel 14 is fixed to the support 12 without a medium of a third part such as a filter. Id. Additionally, the applicant argues that Cuva suggests using a spring to tighten the fixation of the two parts, which is not practicable for a filter element. Id. The applicant argues that even if a skilled artisan would have implemented rotatable rods to latch behind the cutout of Fritzsching, this could not be used to tighten the cover to the housing since the undercut is besides the cutout. Id. The applicant points out that the ramp recited in claim 9 is arranged on the backside of the cutout, which would cause the filter element to be drawn outward the housing. 
In response to applicant’s argument  of Cuva is not analogous art, the examiner would like to point out that a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem) or (2) the reference is reasonably pertinent to the problem faced by the inventor (even 
As for the applicant’s argument of Cuva’s “using a spring to tighten the fixation of the two parts, which is not practicable for a filter element,” the examiner would like to point out that Cuva discloses that the use of a spring 66 is “optional.” Cuva Abstract. Therefore, a person of ordinary skill in the art would have chosen not to use a spring it he/she decides that using a spring is not practicable for a filter element. 
As for the applicant’s argument of “the ramp recited in claim 9 is arranged on the backside of the cutout, which would cause the filter element to be drawn outward the housing,” and that “even if a skilled artisan would have implemented rotatable rods to latch behind the cutout of Fritzsching, this could not be used to tighten the cover to the housing since the undercut is besides the cutout,” the examiner would like to point out that the modification proposed in the Office Action is to replace the locking element 16 and corresponding contacting surface 19 of 

    PNG
    media_image4.png
    471
    814
    media_image4.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                  

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776